SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q – QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2012 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-8952 SB PARTNERS (Exact name of registrant as specified in its charter) New York 13-6294787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 New Haven Avenue, Box 3, Suite 102A, Milford, CT. (Address of principal executive offices) (Zip Code) (203) 283-9593 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “small reporting company”.in Rule 12b-2 of the Exchange Act. [ ] large accelerated filer[ ] accelerated filer[X] non-accelerated filer[ ] small reporting company Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). [ ] Yes[X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.[ ] Yes [ ] No Not Applicable APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Not Applicable SB PARTNERS INDEX Part I Financial Information Item 1 Financial Statements Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 (audited) 1 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2012 and 2011 2 Consolidated Statements of Changes in Partners' Deficit (unaudited) for the three months ended March 31, 2012 3 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2012 and 2011 4 Notes to Consolidated Financial Statements (unaudited) 5 – 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 8 – 9 Item 3 Quantitative and Qualitative Disclosures about Market Risk 10 Item 4T Controls and Procedures 10 Part II Other Information 10 Exhibits Signatures 11 1 ITEM 1. FINANCIAL STATEMENTS SB PARTNERS (A New York Limited Partnership) CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) Assets: Investments - Real estate, at cost Land $ $ Buildings, furnishings and improvements Less - accumulated depreciation ) ) Investment in Sentinel Omaha, LLC, net of reserve for fair value of $6,638,842 and $3,346,444 at March 31, 2012 and December 31, 2011, respectively - - Other Assets - Cash and cash equivalents Cash in escrow Other Total assets $ $ Liabilities: Mortgage note and unsecured loan payable $ $ Accounts payable Tenant security deposits Accrued expenses Total liabilities Partners' Deficit: Units of partnership interest without par value; Limited partner - 7,753 units ) ) General partner - 1 unit ) ) Total partners' deficit ) ) Total liabilities and partners' deficit $ $ See notes to consolidated financial statements 2 SB PARTNERS (A New York Limited Partnership) CONSOLIDATEDSTATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Revenues: Base rental income $ $ Other rental income Interest on short-term investments and other 12 Total revenues Expenses: Real estate operating expenses Interest on mortgage notes and unsecured loan payable Depreciation and amortization Real estate taxes Management fees Other Total expenses Loss from operations ) ) Equity in net income of investment Reserve for value of investment ) ) Net loss ) ) Loss allocated to general partner ) ) Loss allocated to limited partners $ ) $ ) (Loss) earnings per unit of limited partnership interest (basic and diluted) Net loss $ ) $ ) Weighted Average Number of Units of Limited Partnership Interest Outstanding See notes to consolidated financial statements 3 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS' DEFICIT For the Three Months Ended March 31, 2012 (Unaudited) Limited Partners: Units of Partnership Interest Number Amount Cumulative Cash Distributions Accumulated Earnings (Losses) Total Balance, January 1, 2012 ) ) ) Net loss for the period - - - ) ) Balance, March 31, 2012 $ $ ) $ ) $ ) General Partner: Units of Partnership Interest Number Amount Cumulative Cash Distributions Accumulated Earnings (Losses) Total Balance, January 1, 2012 1 ) ) ) Net loss for the period - - - ) ) Balance, March 31, 2012 1 $ $ ) $ ) $ ) See notes to consolidated financial statements. 4 SB PARTNERS (A New York Limited Partnership) CONSOLIDATEDSTATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Equity in net income of investment ) ) Reserve for fair value of investment Depreciation and amortization Net (increase) decrease in operating assets ) Net increase (decrease) in accounts payable ) Net increase in accrued expenses - Net cash provided by (used in) operating activites ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental disclosure of cash flow information: Cash paid during the year for interest $ $ 5 SB PARTNERS Notes to Consolidated Financial Statements (Unaudited) (1) ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES SB Partners, a New York limited partnership, and its subsidiaries (collectively, the "Partnership" or the “Registrant”), have been engaged since April 1971 in acquiring, operating, and holding for investment a varying portfolio of real estate interests.SB Partners Real Estate Corporation (the "General Partner") serves as the general partner of the Partnership. The consolidated financial statements included herein are unaudited; however, the information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary to a fair presentation of the financial position, results of operations and cash flows for the interim periods.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Partnership’s latest annual report on Form 10-K. The results of operations for the three month period ended March 31, 2012 are not necessarily indicative of the results to be expected for a full year. For a discussion of the significant accounting and financial reporting policies of the Partnership, refer to the Annual Report on Form 10–K for the year ended December 31, 2011. (2) INVESTMENTS IN REAL ESTATE As of March 31, 2012, the Partnership owns an industrial flex property in Maple Grove, Minnesota and a warehouse distribution center in Lino Lakes, Minnesota.The following is the cost basis and accumulated depreciation of the real estate investments owned by the Partnership at March 31, 2012 and December 31, 2011: No. of Year of Real Estate at Cost Type Prop. Acquisition Description 3/31/2012 12/31/2011 Industrial flex property 1 60,345 sf $ $ Warehouse distribution properties 1 226,000 sf Total cost Less: Accumulated depreciation ) ) Investment in real estate $ $ 6 (3)INVESTMENT IN SENTINEL OMAHA, LLC In 2007, the Partnership made an investment in the amount of $37,200,000 in Sentinel Omaha, LLC (“Omaha”).Omaha is a real estate investment company which as of March 31, 2012 owns 21 multifamily properties in 14 markets.Omaha is an affiliate of the Registrant’s general partner.The investment represents a 30% ownership interest in Omaha. The following are the condensed financial statements (000’s omitted) of Omaha as of and for the periods ended March 31, 2012 and December 31, 2011. (Unaudited) (Audited) Balance Sheet March 31, 2012 December 31, 2011 Investment in real estate, net Other assets Debt Other liabilities Member's Equity (Unaudited) Statement of Operations March 31, 2012 Rent and other income Real estate operating expenses Other income and expenses Net unrealized income Net income (4) MORTGAGE NOTES AND UNSECURED LOAN PAYABLE Mortgage notes and unsecured loan payable consist of the following non-recourse first liens: Annual Net Carrying Amount Interest Installment Amount Due March 31, December 31, Property Rate Maturity Date Payments at Maturity Lino Lakes 5.800% October, 2015 (a) $ 10,000,000 $ 10,000,000 $ 10,000,000 Bank Loan (b): Note A Note B $ 20,069,570 $ 20,069,570 (a)Annual installment payments include interest only. (b) On September 17, 2007, the Partnership entered into a bank loan (the “Loan”) with a bank (“Holder”) in the amount of $22,000,000, which matured on October 1, 2008 and provided for interest only monthly payments based upon LIBOR plus 1.95% and had entered into discussions as to terms for extending the debt on a longer term basis. On April 29, 2011, the Partnership and Holder executed the new loan agreement (“Loan Agreement”) on the following terms: 1) In connection with the execution of the Loan Agreement, the Partnership was required to make an immediate payment to Holder of $11,930,430, reducing the balance due under the unsecured credit facility to $10,069,570.The payment was made from proceeds resulting from the sale of 175 Ambassador Drive.Additional proceeds from the sale were used to pay Holder’s legal and appraisal costs and to fund a reserve account for future tenant improvement and leasing costs, as needed.The remaining outstanding obligation in the amount of $10,069,570 was divided into two notes (“Note A” and “Note B;” together, the “Notes”). 2) Note A in the amount of $4,069,570 has a maturity of July 31, 2014.The Partnership has two 1-year options to extend the maturity if certain conditions are satisfied.Note A requires monthly payments of accrued interest at an annual fixed rate of 5% until paid in full.If extended, the Partnership is required to make an additional fixed principal payment of $9,570 on April 1, 2015 and $30,000 monthly thereafter until paid in full. 7 3) Note B in the amount of $6,000,000 has a maturity date of April 29, 2018.The Partnership has three 1-year options to extend the maturity date if certain conditions are satisfied.Note B accrues interest at an annual fixed rate of 5% but only until all interest and principal have been paid in full on Note A.Thereafter Note B does not accrue any interest.Payments of interest and principal are deferred until Registrant’s investment in Sentinel Omaha LLC (“Omaha”) pays distributions to the Partnership.Distributions from Omaha would be used first to pay accrued interest on the Note B obligation, then principal on the Note B obligation.If there are no distributions from Omaha prior to the Note B maturity, all interest and principal is due at maturity, subject to the above mentioned extensions. 4) The Notes may be voluntarily prepaid upon notice to the Holder, subject to certain requirements as to the application of payments. The Partnership’s obligations under the Notes may be accelerated upon default. 5) Until the Partnership’s obligations under the Notes are satisfied in full, the Partnership is required to pay a portion of its net operating income (after payment of certain permitted expenses), and the net proceeds from the sale, transfer or refinancing of its remaining properties and investments, toward the Notes while retaining the other portion to increase cash reserves. While the obligations under the Notes are outstanding the Partnership is precluded from making distributions to its partners. 6) The Partnership, its general partner and the Holder also entered into a Management Subordination Agreement accruing a portion of the investment management fee payable by the Partnership to its general partner so long as the Notes remain outstanding.As of March 31, 2012, $370,379 of investment management fees have been accrued and are included in accrued expenses on the balance sheet. As of December 31, 2011, $263,557 of investment management fees have been accrued and are included in accounts payable on the balance sheet. As additional security for the Partnership’s payment of its obligations under the Loan Agreement, the Partnership, through its wholly-owned subsidiary Eagle IV Realty, LLC, has executed a Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Financing Statement (“Eagle IV Security Agreement”) and a Pledge Agreement (“Eagle IV Pledge Agreement”) in favor ofHolder.The Eagle IV Security Agreement provides Holder with a security interest on the Partnership’s property located in Maple Grove, Minnesota (“Eagle IV”) of up to $5,000,000.The Eagle IV Pledge Agreement pledges to Holder the Partnership’s membership interest in Eagle IV Realty, LLC, the direct owner of Eagle IV.The Partnership has no other debt obligation secured by Eagle IV.The Loan Agreement also provides for a negative pledge on the Partnership’s remaining properties and investments. 8 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 General The consolidated financial statements for the three months ended March 31, 2012 and 2011 reflect the operations of one industrial flex property and one warehouse distribution center as well as a 30% interest in Omaha. Results of Operations Total revenues from operations for the three months ended March 31, 2012 decreased $23,000 to approximately $640,000 as compared to approximately $663,000 for the three months ended March 31, 2011.Total revenues decreased due to decreases in other income and interest income partially offset by an increase in base rental income.Base rental income increased $4,000 to approximately $439,000 for the three months ended March 31, 2012 as compared to the same period in 2011 due to a scheduled increase in base rent at Registrant’s property located in Maple Grove, MN.Other income decreased $4,000 to approximately $201,000 for the three months ended March 31, 2012 from approximately $205,000 for the same period in 2011 due to lower expense reimbursement from the tenants at Registrant’s two wholly owned properties.Interest income decreased due to a decrease in Registrant’s cash reserves.During 2011, Registrant held the proceeds from the sale of its Naperville, IL property in cash reserves.These proceeds were used to pay down Registrant’s unsecured credit facility on April 29, 2011. Net loss from operations increased $89,000 to approximately $281,000 for the three months ended March 31, 2012, as compared to an approximate loss of $192,000 for the three months ended March 31,2011 due to an increase in operating expenses combined with the aforementioned decrease in revenues.Total expenses from operations for the three months ended March 31, 2012, increased $65,000 to approximately $920,000 from approximately $855,000 for the three months ended March 31, 2011.Total operating expenses increased due to higher investment management fees, amortization expense, interest expense and professional fees.Investment management fees were higher due to the higher fee rate applied to the cash reserves after the reserves were reinvested when they were used to pay down the unsecured credit facility in 2011.Amortization expense increased due to an increase in deferred finance costs related to the new loan agreement.Interest expense increased due to a higher interest rate on the new loan partially offset by lower interest due to the pay down of the unsecured credit facility.Professional fees increased due to increases in legal and accounting fees. The Registrant has a 30% non-controlling interest in Omaha that is accounted for at fair value.The stagnant national economy had a negative effect on rental apartment operations during 2009 and early 2010.During the latter half of 2010 and 2011, most of Omaha’s markets reported improved although slow job growth and lower unemployment. On April 14, 2010, Omaha executed the fourth amendment to its unsecured loan which reduced the blended interest rate on the loan from LIBOR plus 585 basis points to LIBOR plus 386 basis points as of February 1, 2010.Additionally, the maturity date of the unsecured loan was extended from May 31, 2011 to May 31, 2012 with an option for an additional one year extension at which time exit fees are to be paid on a portion of any remaining balance of the unsecured loan.On May 11, 2012, the holder of the unsecured loan extended the maturity date to May 31, 2013. However, Omaha remains precluded from making distributions to its investors until its unsecured loan is paid in full.In addition, Omaha has certain mortgage maturities due in the next 12 months which are secured by certain of Omaha’s properties. If Omaha does not have funds sufficient to repay these mortgages at maturity, Omaha may need to refinance such indebtedness with new debt financing.Omaha may be unable to obtain loans sufficient to retire the existing loans. If it is unable to refinance these mortgages on acceptable terms, Omaha may be forced to dispose of properties upon disadvantageous terms.If prevailing interest rates or general economic conditions result in higher interest rates at a time when the Omaha must refinance its indebtedness, Omaha's interest expense could increase Registrant does not anticipate receiving any distributions from Omaha during the foreseeable future and has reserved 100% of the reported value of its investment in Omaha on the balance sheet.For the three months ended March 31, 2012, Registrant’s income in equity from its investment in Omaha was $3,292,398.The reserve for value was adjusted in conjunction with recording the income from equity for the quarter ended March 31, 2012.Registrant reported a net zero income from equity in investment in Omaha for the quarter ended March 31, 2012. For additional analysis, please refer to the discussions of the individual properties below. This report on Form 10-Q includes statements that constitute "forward looking statements" within the meaning of Section 27(A) of the Securities Act of 1933 and Section 21(E) of the Securities Exchange Act of 1934 and that are intended to come within the safe harbor protection provided by those sections. By their nature, all forward looking statements involve risks and uncertainties as further described in the Registrant’s latest annual report on Form 10-K.Actual results may differ materially from those contemplated by the forward looking statements. CRITICAL ACCOUNTING POLICIES The Registrant’s critical accounting policies are described in its Annual Report on Form 10-K for the year ended December 31, 2011. There were no significant changes to such policies in 2012. There are no accounting pronouncements or interpretations that have been issued, but not yet adopted, that Registrant believes will have a material impact on its consolidated financial statements. 9 Liquidity and Capital Resources As of March 31, 2012, the Registrant had cash and cash equivalents of approximately $374,000. These balances are approximately $61,000 higher than cash and cash equivalents held on December 31, 2011. Cash and cash equivalents increased during the three months ended March 31, 2012 due to cash flow generated from operating activities at Registrant’s two wholly owned properties partially offset by interest paid on Registrant’s loan and partnership expenses. Total outstanding debt at March 31, 2012 consisted of $10,000,000 of a long-term non-recourse first mortgage note secured by real estate owned by the Registrant due in October 2015 and $10,069,570 under a loan agreement with a bank.The loan agreement consists of Note A in the amount of $4,069,570 which matures July 2014 and Note B in the amount of $6,000,000 which matures April 2018. The Registrant has no other debt except normal trade accounts payable. Inflation and changing prices during the current period did not significantly affect the markets in which the Registrant conducts its business, or the Registrant's business overall. However, the real estate market continues to suffer through one of its worst debt crises.Some borrowers still find it difficult to secure debt at acceptable terms as lenders have imposed stricter terms on borrowers. The Registrant’s properties are expected to generate sufficient cash flow to cover operating and capital improvement costs and other working capital requirements of the Registrant for the foreseeable future. Eagle Lake Business Center IV (Maple Grove, Minnesota) Total revenues for the three months ended March 31, 2012 decreased $5,000 to approximately $220,000 from approximately $225,000 for the three months ended March 31, 2011 due to lower other income partially offset by higher base rental income.Base rental income was higher in 2012 as the tenant received a scheduled rent increase. Other income was lower due to a decrease in operating expense reimbursements from the tenant.Net income, which includes deductions for depreciation, increased $20,000 for the three months ended March 31, 2012 to approximately $111,000 from approximately $91,000 for the three months ended March 31, 2011 due primarily to lower operating expenses partially offset by lower total revenues.Operating expenses were lower due to lower repair costs and lower real estate taxes. 435 Park Court (Lino Lakes, Minnesota) Total revenues for the three months ended March 31, 2012 increased $5,000 to approximately $420,000 as compared to approximately $415,000 for the three months ended March 31, 2011.Total revenues were higher due to higher real estate tax expense reimbursement from the tenant.Net income, which includes deductions for interest expense and depreciation, decreased $2,000 for the three months ended March 31, 2012 to approximately $50,000 as compared to approximately $52,000 for the three months ended March 31, 2011.Net income decreased primarily due to higher operating expenses partially offset by higher total revenues.Operating expense increased due to higher real estate taxes, insurance and project administration costs. Investment in Sentinel Omaha, LLC During 2007, the Registrant acquired a 30% interest in Sentinel Omaha, LLC for $37,200,000.Total revenues for the three months ended March 31, 2012 were approximately $10,769,000.Income before net unrealized income was approximately $1,543,000.Major expenses included approximately $3,716,000 for interest expense, $804,000 for repairs and maintenance, $1,641,000 for payroll and $1,123,000 for real estate taxes. Omaha reported net unrealized income of approximately $9,432,000 resulting in net income of approximately $10,975,000.For the three months ended March 31, 2012, the Registrant’s equity interest in the income of Omaha was approximately $3,292,000.However, Registrant continues to reserve 100% of the reported value of Omaha on its balance sheet.The reserve for value was adjusted in conjunction with recording the equity income for the quarter ended March 31, 2012.As a result, Registrant reported a net zero income from equity in investment in Omaha for the quarter ended March 31, 2012.As of March 31, 2012, the Omaha portfolio consisted of 21 multi-family properties located in 14 markets. Total revenues for the three months ended March 31, 2011 were approximately $11,265,000.Income before realized loss and net unrealized incomelosses was approximately $665,000.Major expenses included approximately $3,932,000 for interest expense, $1,047,000 for repairs and maintenance, $1,700,000 for payroll and $1,228,000 for real estate taxes. Omaha reported net realized losses and unrealized income of approximately $6,019,000.For the three months ended March 31, 2011, the Registrant’s equity interest in the income of Omaha was approximately $2,005,000.However, Registrant reserved 100% of the reported value of Omaha on its balance sheet.The reserve for value was adjusted in conjunction with recording the equity income for the quarter ended March 31, 2011.As a result, Registrant reported a net zero income from equity in investment in Omaha for the quarter ended March 31, 2011 As of March 31, 2011, the Omaha portfolio consisted of 23 multi-family properties located in 16 markets. 10 ITEM 3. None ITEM 4. CONTROLS AND PROCEDURES (a) The Chief Executive Officer and the Principal Accounting & Financial Officer of the general partner of SB Partners have evaluated the disclosure controls and procedures relating to the Registrant’s Quarterly Report on Form 10-Q for the period ended March 31, 2012 as filed with the Securities and Exchange Commission and have judged such controls and procedures to be effective. (b) The Chief Executive Officer and the Principal Accounting and Financial Officer of the general partner of SB Partners have evaluated the internal control over financial reporting relating to the Registrant’s Quarterly Report on form 10-Q for the period ended March 31, 2012 and have identified no changes in the Registrant’s internal controls that have materially affected or are reasonably likely to materially affect the Registrant’s internal controls over financial reporting. PART II – OTHER INFORMATION ITEM 6. EXHIBITS Exhibit No.Description 31.1Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 11 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SB PARTNERS (Registrant) By: SB PARTNERS REAL ESTATE CORPORATION General Partner Dated: July 2, 2012 By: /s/ David Weiner David Weiner Chief Executive Officer Principal Financial & Accounting Officer Dated: July 2, 2012 By: /s/ John H. Zoeller John H. Zoeller Chief Financial Officer
